[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 632
                           STATEMENT.
In the case first above stated, the alternative writ issued by this Court alleges that the relators are citizens and residents of Duval County, Florida; that on August 4, 1930, the tax collector for Duval County issued to the State of Florida tax certificate No. 10965 for the delinquent taxes of the year 1929 upon described real estate; that on the 18th day of June, 1933, Hester Dowling requested respondent, Clerk of the Circuit Court, for Duval County, Florida, to sell, assign and transfer to her the said tax certificate No. 10965, which certificate was then, and still is, in the custody and possession of the respondent, subject to sale or redemption; but respondent, alleging that he was prohibited by an Act of the Legislature, approved June 2, 1933, now Chapter 16252, Acts of 1933, Laws of Florida, from selling, assigning or transferring said certificate or any certificate to said relator or anyone else during the period described by said Act, declines and refuses for the reasons *Page 633 
aforesaid and for no other reason, to sell, transfer or assign said Certificate No. 10965 to relator; that relator charges that said Act is unconstitutional, null and void, in that it violates Section 16, Article 3; Section 1, Article 9; Section 8, Article 12; Section 9, Article 12; Section 17, Article 12; Section 5, Article 9; Section 10, Article 9 of the Constitution of Florida, and violates the provisions of the Constitution of the United States guaranteeing the equal protection of the laws.
The command of the alternative writ is that the respondent do sell, assign and transfer to relator said tax certificate No. 10965 upon the payment of the amount of money required by law to be paid for the purchase of said tax certificate, or to show cause for not doing so.
By the return the respondent in effect admits the allegations of fact contained in the alternative writ but denies that said Chapter 16252, Acts of 1933, is unconstitutional, null and void, and says that even if certain other sections thereof may be of questionable validity, only Section 1 of such Act is involved in this proceeding and that Section 1 can readily be severed from the remainder of said Act and given full effect and operation.
The relator moved for a peremptory writ notwithstanding the return, upon the ground that the return states no cause or reason why said peremptory writ should not issue.
In the second case above cited, the alternative writ issued by this Court alleges that the relator is the owner of described real estate located in Duval County, Florida, which property is subject to taxation by said County and by the State of Florida; that all taxes levied and imposed against the said property by the said county and State in the year 1932 and prior years have been paid; and in effect alleges that the relator at some time prior to October 1, 1932, was *Page 634 
employed as a teacher in one of the free public schools of Duval County by the Board of Public Instruction of such county, and that for such services rendered pursuant to said contract of employment by the relator, said Board was indebted to relator in the amount of $100.00 and was likewise indebted under similar contracts to divers other persons for salaries as teachers and employees in the said public schools for the years 1932 and 1933 in a large aggregate amount, — being over $67,000.00 for which indebtedness certificates were issued, one of which is held by relator, it being dated June 8th, 1933. It is also alleged that, "at the time of issuing said certificate of indebtedness, a large amount of money has been realized annually from the sale and redemption of tax certificates held in the name of the State of Florida by the Clerk of the Circuit Court in and for Duval County, Florida, to-wit, not less than an average of One Hundred Forty Thousand Dollars ($140,000.00) for each of the ten years last past, and that a large part of the fund so realized from said delinquent taxes was realized through the sale of tax certificates, as distinguished from redemption."
There were other allegations to support a claim or right to require the respondent, clerk of the circuit court, to sell tax-sale certificates from the proceeds of which revenue will be obtained for the payment of relator's certificate of indebtedness.
It is alleged that Chapter 16252 is invalid on grounds similar to those alleged in the other case.
The command of the alternative writ is that respondent shall sell, transfer and assign to Hester B. Dowling tax certificate No. 10965, and to sell, transfer and assign to any other applicant therefor, any and all tax certificates for taxes levied by the State of Florida in the County of Duval, *Page 635 
upon the payment of the amounts required by law to be paid for the purchase of tax certificates, or to show cause for not doing so.
The respondent moved to quash the alternative writ.
In the third case above stated a citizen tax payer, on behalf of himself and all other citizens similarly situated, sought to have the clerk of the circuit court enjoined from accepting any kind of county, district or school bonds, or matured interest coupons therefrom, in lieu of money in redemption of delinquent tax-sale certificates as provided by Chapter 16252, Acts of 1933, known as Senate Bill No. 597 or as the "Futch Bill." The bill of complaint contains the following:
"Fourth: That there are many persons ready to pay taxes with bonds under the provisions of said law, and the Clerk of said Court, Defendant herein, will accept such bonds in lieu of money under the provisions of said Act, and will cancel the tax certificates affecting the property covered by the taxes of such persons in accord with the provisions of said law, unless restrained by this Honorable Court."
"Fifth: That if said Defendant accepts bonds or matured interest coupons as provided in said law in lieu of money from the many persons who are ready to pay their taxes in bonds as allowed under said law, Plaintiff as a tax payer will be specially injured by reason of the increased public burden which will result therefrom, in that the taxes of said County assessed for the various tax years of 1931 and preceding years has provided funds only for the various county purposes, and to be paid in money, and if portions thereof are allowed to be paid in bonds, an insufficient amount of money for County purposes will result, thereby necessitating an increased millage of tax assessment *Page 636 
for the fiscal year 1933-1934 upon all property within the County, including that of Plaintiff."
As in the other two cases it is alleged that such enactment violates designated provisions and principles of organic law. The Court denied the injunction and dismissed the bill. Complainant appealed.
                           Futch Bill CHAPTER 16252, ACTS OF 1925 (Senate Bill No. 597)
"An Act to provide for the Settlement of Delinquent Taxes on Real Estate in the State of Florida, and to Further Defer the Enforcement of Liens for such Delinquent Taxes, and for the Assessment of Lands Upon or Against which Taxes are Delinquent and for the Redemption of Delinquent Tax Certificates with Bonds.
"Be It Enacted by the Legislature of the State of Florida:
"Section 1. All tax certificates and liens for delinquent taxes against real estate in the State of Florida held by the State of Florida for taxes against any such real estate for the year 1931 and all previous years, whether suits for the enforcement thereof are now pending or not, shall be held by the State of Florida without sale or enforcement for and during the period of time beginning with the date upon which this Act shall become effective, and ending with the first day of July, 1938, and during such period no such tax certificate or lien for delinquent taxes held or owned by the State of Florida shall be sold or transferred to any person or persons whomsoever than the actual bona fide owner of the fee title to such real estate. Provided that nothing herein contained should in any wise repeal or abrogate the requirements of House Bill No. 303 passed at this Session. *Page 637 
"Section 2. During the period of time mentioned, described and set out in Section 1 of this Act, the actual bona fide
owner or owners to the fee title to any real estate upon or against which the State of Florida holds any tax certificate or lien for unpaid taxes, shall be allowed to pay off and discharge, at any time, any one or more of such lien or liens without regard to the number of years of unpaid taxes existing against such land at the time of such payment, upon payment of the amount due for taxes and costs and charges, together with interest from the first day of April in the year following that for which such taxes were assessed, at the rate of five per cent (5%) per annum, and the fees of the Clerk of the Circuit Court incident to such payment; and where any such certificate is held by a person, firm or corporation other than the State of Florida, such bona fide owner or owners of the fee title shall be allowed to redeem such certificate, as now provided by Law, without, however, being required to pay any lien or claim for taxes for any year or years subsequent to the year for which such certificate shall have been issued.
"Section 3. All lands against which the State of Florida holds any tax certificate or lien for delinquent taxes, shall be assessed for taxes for the year 1933 and all subsequent years in like manner and to the same effect as if no taxes against such lands were delinquent, and the bona fide owner or owners of any such land shall be permitted to pay the taxes on any such land for any current year beginning with the year 1932, and any subsequent year for which the same may be assessed hereunder, in like manner as if no delinquent and unpaid taxes existed against any such lands.
"Section 4. The provisions contained in Section 1 of this Act shall on July 1, 1937, be extended for an additional period of fifteen (15) years as to all land upon which the *Page 638 
taxes assessed for the years 1932, 1933, 1934, 1935 and 1936 shall have been paid in full prior to said July 1, 1937.
"Section 5. Delinquent taxes on any land included under the provisions of this Act, for the year 1932 and subsequent years, shall be sold in like manner and shall carry the same penalty, interest and charges as are provided by the laws of the State of Florida relating in general to the sale of land for unpaid taxes.
"Section 6. That bonds or matured interest coupons of all counties or other taxing districts shall be receivable at par and in lieu of money in redemption of tax sale certificates or other evidences of tax liens held in the name of the State, covering lands sold for non-payment of State and County or other taxing district taxes to the amount of the delinquent taxes which were levied in each county or other taxing district for all purposes other than the levy made for State taxes.
"Section 7. That any person entitled to and desiring to redeem lands from tax sales certificates or other evidence of tax liens under the provisions of this Act, shall pay in cash to the Clerk of the Circuit Court of the county in which such lands lie the amount required to redeem the lands from that portion of the tax sales certificate and subsequent unpaid taxes representing taxes levied for State purposes, and to deliver to such Clerk bonds or matured interest coupons of such county or other taxing district in an amount equal to that portion of the tax sales certificate and subsequent unpaid taxes which represent all taxes levied for county or district purposes. Such bonds or matured interest coupons and moneys shall be received by the Clerk who shall issue and deliver to the person redeeming such lands his receipt therefor and cancel the tax certificate or other evidence of the tax lien in the manner provided *Page 639 
by law. The bonds or matured interest coupons received in redemption of such lands shall be held by the Clerk of the Circuit Court uncancelled, and proper account shall be kept thereof for adjustments of accounts between the county and such other taxing units or districts as may be interested, at such time or times as the Board of County Commissioners may direct.
"Section 8. All laws and parts of laws in conflict herewith are hereby repealed in so far as the same may be necessary for a liberal interpretation of this Act.
"Section 8-a. If any Section, paragraph, clause or sentence of this bill is held to be unconstitutional, such holding shall not affect the remaining portions of the Act.
"Section 9. This Act shall take effect immediately upon becoming a law.
"Approved June 2, 1933."
The statutes of the State provide that if the taxes upon any real estate shall not be paid within the time prescribed, the tax collector shall advertise and sell the land. Section 969 (756) C. G. L., Section 3 Chapter 14572 Acts of 1929. "In case there are no bidders the whole tract shall be bid off by the tax collector for the State." Section 972 (759) C. G. L., Section 5 Chapter 14572 Acts of 1929. At the sale the tax collector shall give to the purchaser a certificate of such sale describing the lands purchased and the amount paid therefor. The statutory form of the certificate contains a statement that the tax collector pursuant to notice given as required by law did sell to the purchaser for the amount due and unpaid for taxes, costs and charges on the described land for the year stated, and that the purchaser "or his assign, will therefore be entitled to a deed of conveyance of such lands in accordance with the law, unless the same shall be redeemed by payment of such *Page 640 
amount and within such periods of time as are provided by law. Section 8, Chapter 14572, Acts of 1929.
"All tax certificates heretofore or hereafter issued, whether to the State or individuals, shall be transferable by endorsement at any time before they are redeemed, or a tax deed is executed therefor." Sec. 982 (767) C. G. L.
"All tax sale certificates now owned by or hereafter issued to the State, shall be held by the clerks of the circuit courts of the several counties wherein are situated the lands covered by such certificates for redemption or sale, as hereinafter provided, and all redemptions of lands heretofore or hereafter certified, or sold for taxes, whether certified or sold to the State, or sold to individuals, shall be made through the clerks of the circuit courts of the respective counties wherein such lands are situated." Sec. 983 (768) C. G. L.
"The tax assessors in making up their assessment rolls, shall place thereon the lands certified to them by the State Comptroller as having been sold to the State for taxes, and shall enter their valuations of the same on the rolls, and shall mark against such lands on their said rolls, the word State tax certificate. The amount of taxes on said lands shall not be extended on the roll, but when said lands are redeemed from the tax certificate or certificates under which they are sold, the person redeeming shall also pay the taxes for the years in which the said lands are marked as aforesaid, at the rate of taxation levied thereon in those years respectively, together with interest as now provided by law." Sec. 984 (769) C. G. L.
"Any person, or agent of any person, owning or claiming such lands sold for taxes, or any part or parcel thereof, or any interest therein, or the creditor of any such owner or claimant, may redeem the same at any time after such sale *Page 641 
and before a tax deed is issued therefor, by paying to the clerk of the circuit court of the county wherein such land is situated the" amounts required by law. Sec. 985 (770) C. G. L., Sec. 9, Chap. 14572, Acts 1929.
"The holder of any tax certificate at any time two years after the date of its issuance may obtain a tax deed to the land therein described by application to the clerk of the circuit court of the county wherein such land is situated as provided by law." Sec. 2, Chap. 14572, Acts of 1929, amending Sec. 1003 (769) C. G. L. See also Sec. 10, Chap. 14572, Acts 1929.
In the three cases here considered together the constitutional validity of a legislative enactment known as the "Futch Bill," Senate Bill No. 597, Chapter 16252, Acts of 1933, copied in the statement filed herewith, is challenged as it affects the rights of an applicant to purchase a tax sale certificate, of a holder of a certificate of indebtedness issued by a county board of public instruction and of a citizen taxpayer. See 3rd head note, State ex rel. Dofnos Corp. v. Lehman, 100 Fla. 1401; 131 Sou. Rep. 333, for the authority of a tax payer to maintain such a proceeding. The general purpose of the Act is to provide further extension privileges and inducements to owners for the redemption of tax sale certificates held by the State for unpaid State, county and district taxes upon real estate for the year 1931 and prior years, after the two-year period of redemption has expired; and as a consideration or compensation for such additional redemption privileges and inducements, to require the assessment of such lands for current and future taxation, they being under the law not now assessed because they have been sold to the State for unpaid taxes and the tax sale certificates are still held by the State. Section 984 (769) Compiled General Laws. *Page 642 
The object of this Act is to utilize the otherwise unredeemed tax sale certificates held by the State for unpaid State, county and district taxes for the year 1931 and prior years, after the two-year period of redemption has expired, for the benefit of the taxing units having rights in unpaid taxes included in the tax sale certificates, and that lands not now being assessed for State, county and district taxation because they have been sold to the State and not redeemed, may be now and hereafter assessed to share the burdens of taxation.
Pursuant to the organic requirements for an equal and uniform system of ad valorem taxation and for due process and equal protection of the laws, statutes of the State, some of which are referred to in the statement, provide for equal and uniform rates of ad valorem taxation in the various taxing units based upon just valuations of all property that is subject to ad valorem taxation in the taxing units respectively. Such system of taxation includes the sale of lands for the non-payment of State, county and district taxes and for the issue to the State of tax sale certificates showing the amount due for State, county and district taxes on described lands sold to the State at tax sales in the absence of other purposes and provides that the purchaser of land at a tax sale will "be entitled to a deed of conveyance in accordance with the law unless the same shall be redeemed by payment of such amount and within such periods of time as are provided by law." Section 8, Chapter 14572, Acts of 1929, amending Section 981 (766) C. G. L. Tax sale certificates held by the State may be sold at any time for the unpaid taxes, interest and charges or as may be provided by law, upon which certificates tax deeds may issue or foreclosure proceedings may be had as authorized by law, after the expiration of the *Page 643 
two-year period of redemption if the lands are not redeemed. Section 12, Chap. 14572, Acts of 1929, amending Sec. 1003 (779) C. G. L. Where lands are sold to the State for non-payment of taxes and the land is not redeemed or the certificates sold by the State, the title to the land, at the expiration of the time for redemption vests in the State without the issuing of any deed and the certificates shall be evidence of the title of the State. Section 1027 (796) C. G. L. The owners of the land so sold have by statute additional privileges after the expiration of the statutory period of two years, to redeem the land by appropriate payments at any time before tax deeds are issued or before sale under final foreclosure decrees. Sections 12 and 21, Chapter 14572, Acts of 1929.
When the two-year period of redemption expires, the tax sale certificates then held by the State, may by the Legislature be regarded as being of depreciated value and not readily productive of revenue by sale or redemption. It is within the province of the Legislature to provide for such use and disposition of the tax sale certificates held by the State after the two-year period of redemption has expired, as will in its judgment best conserve the interests of the taxing units having rights in the unpaid taxes as shown by the assessments of lands upon which the sales are made and the tax sale certificates are issued.
While the legislative power cannot legally be utilized to violate organic rights that may exist in the disposition of tax sale certificates held by the State, nor as a means of simply favoring delinquent tax payers to the prejudice of others who are not delinquent, yet, the Legislature has power to enact laws making reasonable and appropriate concessions to encourage the redemption of forfeited land from tax sales, thereby acquiring some value for certificates *Page 644 
representing uncollectable or long delinquent taxes, and restoring the lands to the tax roll for current and future assessments, and to regulate the use and disposition of taxable resources and assets for the benefit of interested taxing units. And such legislative power should be considered and given appropriate effect in adjudicating the rights of taxing units and of those who have an interest as owner-taxpayer or as public creditor or otherwise in the making of tax levies and in the disposition of depreciated tax sale certificates which may be nonproductive assets derived through tax assessments for State, county and district ad valorem taxation.
The organic requirements that the Legislature shall provide for a uniform and equal rate of ad valorem taxation upon just valuations of all taxable property and that all property shall be taxed upon the principles established for State taxation, do not forbid the enactment and enforcement of statutes designed to facilitate the adjustment and settlement of delinquent taxes through reasonable additional extensions, reductions and privileges, to encourage or to facilitate the redemption of lands covered by tax sale certificates held by the Stateafter the initial redemption period of two years has expired, such privileges of redemption being extended to owners of the property upon condition that current and future taxes on the same land shall be assessed and duly paid; or to make reasonable disposition for some appropriate consideration of tax sale certificates held by the State after the initial period of redemption has expired, when such certificates may be regarded by the Legislature as being depreciated in their revenue value and may not be redeemed or sold except at a discount, where such statutes are appropriate to conserve the interests of the taxing units that have rights in the unpaid taxes represented by the tax *Page 645 
sale certificates, and the statutory provisions accord with the principles established by law for State taxation, and are in furtherance of a proper State policy. Such statutes may not violate the organic requirements of uniform and equal ad valorem taxation or the organic principles expressed in the requirements of due process and of equal protection of the laws. See Cooley on Taxation (4th Ed.) Sections 259, 264; Ide v. Finneran, 29 Kan. 569; Lincoln Mortgage  Trust Co. v. Davis, 76 Kan. 639, 92 Pac. Rep. 707; Ridgeway v. Peacock,100 Fla. 1297, 131 So.2d 140; Ridgeway v. Reese, 100 Fla. 1304, 131 So.2d 136; Ranger Realty Co. v. Miller, 102 Fla. 378,136 So. 546, 61 C. J. 123.
Successive statutory provisions designed to induce the payment of delinquent taxes have been enacted. See Chapter 14572, Acts of 1929; Chapters 15053-4-5-6, 15791, Acts of 1931. Such inducements having failed to secure settlements of delinquent State, county and district taxes and the situation becoming more acute and burdensome to the taxing units of the State, Chapter 16252, Acts of 1933, was enacted to offer greater inducements to tax payers to settle delinquent taxes by extending redemption privileges and by authorizing bonds of counties and districts to be received in payment of county and district taxes in redeeming tax sale certificates held by the State representing unpaid State, county and district taxes for the year 1931 and prior years, to meet the financial exigencies of the taxing units.
It is not made to appear that the statute is not appropriate to serve the revenue needs of the public taxing units or that it is designed to unduly favor particular classes of tax payers to the unfair detriment of other classes of tax payers, or that any administration of the statute in an. unconstitutional manner is about to be carried out. *Page 646 
It cannot be fairly said that the title of Senate Bill No. 597, Chapter 16252, Acts of 1933, expresses distinct subjects that are so unrelated as to make the title contain more than one general subject, in violation of Section 16 of Article III of the Constitution; or that the relation of the title to the provisions of the Act renders the title misleading. The several provisions of the body of the Act refer to the general subject of assessment and settlement of State, county and district taxes and matters properly connected therewith; and the clauses in the title taken collectively sufficiently express the single subject matter of the regulations prescribed in the Act.
"A statute must be so construed, if fairly possible, as to avoid, not only the conclusion that it is unconstitutional, but also grave doubts upon that score." In Re Seizure of Seven Barrels of Wine, 79 Fla. 2, 83 So.2d 627.
Sections 1 and 2 of Chapter 16252, Acts of 1933, known as the Futch Bill, provide that all tax certificates for delinquent taxes against real estate held by the State for taxes against such real estate for the year 1931 and all previous years, shall be held by the State without sale or enforcement during the period of time from the effective date of the Act, June 2, 1933, to July 1, 1938, and during such period no such tax certificate held or owned by the State shall be sold or transferred to any one than the actual bona fide owner of the fee title to such real estate; and that during such period from June 2, 1933, to July 1, 1938, the actual bona fide owner of the fee title to any such real estate, shall be allowed to pay off and discharge at any time, any one or more of such liens without regard to the number of years of unpaid taxes existing against such land, upon payment of the amount due for taxes and costs and charges, with interest at 5 per cent per annum. *Page 647 
In order to so interpret such statutory provisions as to effectuate the legislative intent within applicable organic limitations contained in Articles IX and XII, and other limitations of the Constitution, such provisions should be construed and applied with Sections 3 and 5 of the Act. As aconsideration or compensation for the privileges of extension and reduction in interest in the redemption of lands from tax sales during the period from June 2, 1933, to July 1, 1938, that are conferred by Sections 1 and 2 to delinquent tax payers, whose lands were sold and are held by the State for taxes for the year 1931 and prior years, Section 5 imposes conditions that the taxes which Section 3 requires to be assessed but which otherwise would not be assessed (Section 984 [769] C. G. L.) upon the same lands for the year 1933 and all subsequent years, shall be paid as they become due; and that if such current and future tax assessments on the lands for the year 1933 and subsequent years are not severally and duly paid, the lands shall, upon default in paying taxes assessed and due for any year during the five years, be sold for such non-payment of taxes in like manner "and shall carry the same penalty, interest and charges as are provided by the laws of the State of Florida relating in general to the sale of land for unpaid taxes," as provided by Section 5 of the Act; which provisions in legal effect terminate the privilege given to owners of land by Sections 1 and 2 of the Act, if current taxes assessed upon the lands for each of the years stated, are not severally paid before sale for non-payment of taxes. Section 5 also requires sales and redemptions for taxes assessed for the year 1932 to be made under the prior general law. Section 1 has reference to tax sale certificates issued to the State upon sales for unpaid taxes for the year 1931 and prior years, where such certificates are still held *Page 648 
by the State and the two-year period of redemption has expired.
Under Section 3 of the Act a bona fide owner of land may "pay the taxes on any such land (not redeem a tax sale certificate) for any current year beginning with the year 1932 and any subsequent year for which the same may be assessed hereunder, in like manner as if no delinquent and unpaid taxes existed against any such lands."
The tax sale certificates issued upon the sale of the lands to the State for the unpaid taxes for the year 1931 referred to in Section 1 of the Act do not become subject to the provisions of the Act until the expiration of the two-year period of redemption from the date of the tax sale certificate issued in 1932 or thereafter for unpaid taxes assessed for the year 1931. This is so because during the two-year redemption period all tax sale certificates are subject to sale and redemption under the provisions of law which require and provide for uniformity and equality in taxation. Sales and redemptions of tax sale certificates held by the State during the two-year redemption period, constitute an integral part of the established uniform tax collection procedure of the State. After the expiration of the two-year redemption period statutes may make appropriate provisions for disposing of tax sale certificates held by the State, when organic rights are not thereby violated. After the initial two-year redemption period, tax sale certificates held by the State may, by the Legislature, be presumed to be or may be regarded as being of doubtful or depreciated productive value. It may then be within the province of the State to so dispose of such tax sale certificates as to conserve the mutual interests of the tax payers and of the taxing units having unpaid taxes included in the face amount of the tax certificates. Statutes relating to such disposition may *Page 649 
be effective unless shown to be in their provisions or in their operation, violative of organic provisions. The relator, Smith, alleges that in Duval County not less than $140,000.00 have been collected annually for the sale and redemption of tax sale certificates, but it is not alleged what part if any of such collections for sales and redemptions of tax certificates was made after the initial two-year period of redemption had expired. The Legislature may determine the probable value of unredeemed tax sale certificates it authorizes to be redeemed at reduced rates or with outstanding bonds of the taxing units. Sections 1, 2, 3 and 5 are not shown to violate the organic rights of a tax payer or of a certificate of indebtedness creditor of the county board of public instruction.
Where a statute which forbids the sale or transfer of long delinquent tax sale certificates except to the fee title owner of land, does not violate organic rights of taxpayers of the county, no right of a mere applicant to purchase such a tax sale certificate is violated by the statute, the right of the State to hold or to sell such sale certificates being subject to statutory regulation.
It is not necessary to now determine whether the provisions of Section 4 of Chapter 16252, conditionally extending redemption privileges for fifteen years from July 1, 1937, have the same relation to compensated and permissible redemption privileges, as do the collective Sections 1, 2, 3 and 5 of the Act, so as not to violate organic limitations. Future Legislatures are perhaps not bound by any provisions of the enactment.
In Sections 6 and 7 of Chapter 16252 it is provided that bonds or matured interest coupons of all counties or other taxing districts shall be receivable at par and in lieu of *Page 650 
money in redemption of tax sale certificates held in the name of the State, covering lands sold for non-payment of State and county or other taxing-district taxes, other than the levy made for State purposes; and that any person entitled to and desiring to redeem lands from tax sale certificates under the provisions of this Act, shall pay in cash to the clerk of the circuit court of the county in which such lands lie, the amount required to redeem the lands from that portion of the tax sale certificate and subsequent unpaid taxes representing taxes levied for State purposes, and bonds or matured interest coupons of such county or other taxing district in an amount equal to that portion of the tax sale certificate and subsequent unpaid taxes which represent all taxes levied for county or district purposes.
A constitutional interpretation of the provisions of Sections 6 and 7 of Chapter, 16252, requires that such provisions be limited to tax sale certificates issued for unpaid taxes assessed for the year 1931 and prior years and held by the State after the initial redemption period of two years from the date of the tax sale certificates. The requirements of uniformity and equality of taxation are that taxes be paid in money including tax collections eo nomine and also receipts from sales or redemption of tax sale certificates within the initial two-year period allowed for redemptions. The prior statute authorizes the sale of tax sale certificates held by the State for unpaid taxes with interest and charges, at any time during or after the two-year redemption period. Section 992 (775) C. G. L.; Section 10, Chap. 14572, Acts of 1929. When tax sale certificates held by the State are not sold or redeemed during the two-year redemption period, the sale value of such certificates may be greatly depreciated and it may become expedient to authorize the sale or redemption of such certificates at reduced money prices or for *Page 651 
other considerations that may best serve the interests of taxing units having rights in the tax certificates. After the two-year redemption period, permissible and appropriate statutory regulations different from those regulating redemptions during the two-year redemption period, may control the redemption of such tax sale certificates held by the State, in the absence of a showing of invalidity in the particular statutory regulations so adopted.
The classifications predicated upon the substantial differences shown between rights as to tax sale certificates held by the State before the final two-year redemption period has expired and rights in such certificates that are held by the State after the two-year redemption period, have a practical basis legally sufficient to insure equal protection of the laws to all who may be justiciably interested in the disposition of such tax sale certificates.
By taking school and other district bonds in exchange for long delinquent tax sale certificates covering unpaid taxes levied for county, district and school purposes, as to which the period of redemption has expired, a county does not thereby loan its credit to such school or other district. Such exchange is not shown to violate any organic rights of the parties here complaining. It must be assumed that the statute will be constitutionally applied and that the policy and operation of the statute will conserve the rights of all interested tax units and other parties having organic rights in the premises.
It is clear from the provisions of Section 7 that the bonds and matured interest coupons that are receivable in redeeming lands from tax certificates after the initial two-year redemption period has expired, must be bonds and matured interest coupons from bonds of the county or of *Page 652 
a taxing district in the county where the land to be redeemed is located, and must be for taxes for the year 1931 and prior years.
The provisions of Sections 6 and 7 of Chapter 16252, Acts of 1933, are not shown to violate any commands or limitations contained in Articles IX and XII or other provisions of the Constitution as they affect the rights of the parties here. The organic legislative powers and duties regarding taxation for State, county, district and school purposes must be interpreted in connection with the implied power and duty of the Legislature to provide for the disposition of tax sale certificates representing unpaid taxes levied for State, county, district and school purposes, which are of depreciated or doubtful value for revenue purposes, in order that the taxing units may receive some benefit from the depreciated unpaid tax levy assets contained in unredeemed tax sale certificates and from the extension of taxes upon the lands on the tax rolls for current and future collections of taxes thereon. The statute does not inevitably result in a diversion of school or other county or district funds, and it must be assumed that due accounting for collections will be made to taxing units having unpaid tax rights in the tax sale certificates that are redeemed under the provisions of the Act.
Under the statutes of Florida when lands are sold to the State and tax sale certificates are issued to the State for nonpayment of ad valorem taxes thereon, such lands are not thereafter assessed for taxes unless the tax sale certificates are sold or redeemed. Section 984 (769) C. G. L. In redeeming or purchasing such tax sale certificates from the State, the State, county and district taxes due and unpaid on the land for subsequent years with interest and charges must in general also be paid. Thus a single tax sale certificate *Page 653 
may under the statute be the basis for collecting subsequent taxes as well as taxes for the year stated in the certificate. In partial redemptions and sales the tax sale certificate is retained by the State with endorsements as to the extent of the sale or redemption made. Upon sale or redemption of lands covered by tax sale certificates, subsequent unpaid taxes are required by the statute to be collected in the sale or redemption, and the lands are then assessed for current and future taxes.
The provision of Section 2 of Chapter 16252, that during the period from June 2, 1933 to July 1, 1938, "the actual bona fide
owner or owners to the fee title to any real estate upon or against which the State of Florida holds any tax certificates or lien for unpaid taxes, shall be allowed to pay off and discharge, at any time, any one or more of such lien or liens without regard to the number of years of unpaid taxes existing against such land at the time of such payment, upon payment of the amount due for taxes and costs and charges, together with interest * * *," and should be so interpreted as not to impair uniformity and to conform to the principles established for State taxation.
Since tax sale certificates evidence the taxes due for the year stated in the certificates respectively and also are the basis for collecting unpaid taxes for subsequent years, in the disposition under Chapter 16252, Acts of 1933, of tax sale certificates held by the State for unpaid taxes for the years 1931 and prior years, if the entire amounts due for taxes for each of the years for which taxes are due and unpaid are not paid when any tax sale certificate is to be redeemed, the certificate should be retained by the clerk of the circuit court for the State, and endorsements made thereon as to the year for which taxes are paid stating the amounts paid, and the party so redeeming should be given *Page 654 
appropriate certificates to such partial redemptions and proper record entries and reports of each such transaction should be made. See statutes regulating the partial sale or redemption of tax sale certificates.
It must be assumed that the statute was enacted with due regard for the interests of all concerned and the contrary is not shown. A violation by the statute of organic provisions is not here made manifest. The policy and wisdom of the enactment are not for judicial determination.
In case No. 1 the motion for a peremptory writ of mandamus is denied. In case No. 2 the motion to quash the alternative writ is granted. In case No. 3 the decree appealed from is affirmed.
DAVIS, C. J., TERRELL, and BUFORD, Justices, concur.
ELLIS, J., and BROWN, J., concur specially.